Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims

Claims 1 and 3-12, as amended below, are allowable.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Brad Han on 1/26/22.  
TITLE

The title has been changed as follows: "PEPTOID COMPOUND AND PREPARATION METHOD, CARRIER, AND PHARMACEUTICAL COMPOSITION THEREOF".  

The claims are amended as follows:

1. (Currently Amended) A peptoid compound, comprising: a cysteine (Cys) subunit, a 1,4-butanediamine (Nlys) subunit, a piperonylamine subunit, a β-alanine subunit, and a 1-naphthylamine subunit, 
wherein the peptoid compound comprises the subunits in a sequence of: cysteine (Cys) subunit — 1,4-butanediamine (Nlys) subunit — 1,4-butanediamine (Nlys) subunit — piperonylamine subunit — 1,4-butanediamine (Nlys) subunit — β-alanine subunit — 1-naphthylamine subunit, and 
wherein the Cys subunit is a non-peptoid subunit where the Cys side chain is attached to the [Symbol font/0x61]-carbon.  

2. (Cancelled)

11. (Currently Amended) [[Use]]A method of using [[the]]a nanometer carrier to prepare a medicament for the treatment of a disease related to human epidermal growth factor receptor 1 (EGFR), wherein the method comprises a step of combining the nanometer carrier of claim 6 with a pharmaceutically acceptable adjuvant.  

12. (Original) The [[use]]method according to claim 11, wherein the disease comprises glioma and brain metastases of lung cancer.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art is CN 106854233, which discloses a peptoid compound having the same subunits as instantly claimed, but in a different order/sequence, and used for a different purpose.  However, the prior art does not teach or suggest changing the sequence of the subunits to arrive at the peptoid compound as instantly claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658